Taft, C. J.,
dissenting. In my opinion, Sections 225 to 229 of the Toledo Charter can not be avoided in the manner described by the majority opinion and as suggested by City of Portsmouth v. Nicola Building Co. (1922), 106 Ohio St. 550, 140 N. E. 174.
However, even if they might be so avoided, express provisions of the contract in the instant case would still require us to affirm the final judgment of the Court of Appeals for the city.
The contract consists of 75 typewritten pages. The first 18 pages represent a notice to bidders, including in pages 7 to 18 the general specifications of the contract. Sections 12 C, 17 and 19, which are quoted in part in the statement of facts and referred to in the majority opinion, are found among these general specifications. Page 19 is a copy of the plaintiff’s proposal guarantee bond, pages 20 and 21 are the plaintiff’s executed contract bond, pages 22 to 26 and page 31 are copies of the plaintiff’s proposal, pages 32 to 36 are special provisions and supplemental conditions, and pages 37 to 75 are the drawings and specifications for this particular contract.
Pages 27, 28 and 29 are apparently the contracting portions of the contract, and the other portions are referred to in these contracting portions. These contracting portions contain the following provisions:
“Notwithstanding any other agreement or stipulation in this instrument, the city shall not be liable to the contractor for any sum in excess of the amount set forth in the certificate of the auditor attached to the contract, unless specifically authorized by the City Manager. Such authority to be effective, shall *178be in writing, signed by the City Manager, and shall set forth the amount to be so paid and shall have attached thereto a certificate of the auditor showing that funds are available for such purpose.
“All provisions of this contract permitting the Director of Public Service to modify, alter, or change the contract or the plans and specifications, to adjust prices, or to order extra work, shall be construed as being subject to the written approval of the City Manager, and no liability shall be incurred by the city under any of such provisions until such written approval is first obtained.”
After another short paragraph, appear the words “In witness whereof, the parties hereto have executed this contract as of the day and year first above written.” Thereafter there appears execution of the contract by the City Manager on behalf of the city and by the president of plaintiff corporation on behalf of that corporation. This contracting portion of the contract is immediately followed by page 30 which constitutes the auditor’s certificate.
In the instant case, recovery is being allowed for a “sum in excess of the amount set forth in the certificate of the auditor attached to the contract” although not “specifically authorized by the City Manager.” Admittedly, there is no “writing, signed by the City Manager” authorizing such “amount to be so paid,” and there is no additional “certificate of the auditor showing that funds are available for such purpose.” Furthermore, there is admittedly no “written approval of the City Manager” with regard to the “extra work.”
These express provisions of the contract, appearing immediately before the signature of the parties thereto, would seem clearly to bar the recovery sought by the plaintiff in the instant case.
Brown, J., concurs in the foregoing dissenting opinion.